955 F.2d 43
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sonny Boy WEBB, Plaintiff-Appellant,v.ENVIRONMENTAL PROTECTION AGENCY;  Lee M. Thomas;  WilliamReilly, Defendants-Appellees.
No. 91-2540.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1991.Decided Feb. 21, 1992.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.   Richard C. Erwin, Chief District Judge.  (CA-89-18-D-C)
Sonny Boy Webb, appellant pro se.
Harry L. Hobgood, Assistant United States Attorney, Greensboro, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Sonny Boy Webb appeals from the district court's order dismissing his claims of unlawful discrimination based on race, religion, and handicap brought pursuant to Title VII of the Civil Rights Act of 1964.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Webb v. Reilly, No. CA-89-18-D-C (M.D.N.C. Apr. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.